UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 NICHOLAS FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2011 Date of Reporting Period: 12/31/2010 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/2010 VALUE COMMON STOCKS 96.98% Consumer Discretionary - Durables & Apparel 0.88% 550,000 Mattel, Inc. $ 13,986,500 Consumer Discretionary - Media 1.15% 346,500 Morningstar, Inc. 18,392,220 Consumer Discretionary - Retail 11.24% 1,298,600 Aaron's, Inc. 26,478,454 639,100 Jos. A. Bank Clothiers, Inc. * 25,768,512 750,000 Kohl's Corporation * 40,755,000 450,000 LKQ Corporation * 10,224,000 772,476 O'Reilly Automotive, Inc. * 46,673,000 736,160 Penske Automotive Group, Inc. 12,823,907 1,130,886 Sally Beauty Company, Inc. * 16,431,774 179,154,647 Consumer Discretionary - Services 2.21% 714,155 DineEquity, Inc. * 35,264,974 Consumer Staples - Food & Staple Retail 3.54% 1,450,000 Walgreen Co. 56,492,000 Consumer Staples - Food, Beverage & Tobacco 6.22% 800,000 Philip Morris International Inc. 46,824,000 530,000 Ralcorp Holdings, Inc. * 34,455,300 665,300 Seneca Foods Corporation - Class A * 17,949,794 99,229,094 Energy 12.12% 400,000 Apache Corporation 47,692,000 931,300 Inergy, L.P. 36,544,212 230,000 Kayne Anderson Energy Development Company 4,142,300 700,000 Kayne Anderson Energy Total Return Fund, Inc. 20,342,000 600,000 Kayne Anderson Midstream/Energy Fund, Inc. * 15,000,000 700,000 Kayne Anderson MLP Investment Company 22,029,000 710,783 Kinder Morgan Management, LLC * 47,537,146 193,286,658 Financials - Diversified 8.31% 900,000 Affiliated Managers Group, Inc. * 89,298,000 600,000 Duff & Phelps Corporation - Class A 10,116,000 1,134,785 Leucadia National Corporation 33,113,026 132,527,026 Financials - Insurance 2.71% 900,000 Loews Corporation 35,019,000 300,000 W.R. Berkley Corporation 8,214,000 43,233,000 Financials - Real Estate 0.83% 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 13,156,217 Health Care - Equipment 3.00% 557,500 Covidien plc 25,455,450 525,000 St. Jude Medical, Inc. * 22,443,750 47,899,200 Health Care - Pharmaceuticals & Biotechnology 9.81% 1,000,000 Gilead Sciences, Inc. * 36,240,000 204,400 Mettler-Toledo International Inc. * 30,907,324 750,000 Teva Pharmaceutical Industries Ltd. 39,097,500 905,688 Thermo Fisher Scientific Inc. * 50,138,888 156,383,712 Health Care - Services 0.73% 150,000 DaVita, Inc. * 10,423,500 50,000 VCA Antech, Inc. * 1,164,500 11,588,000 Industrials - Capital Goods 12.21% 1,220,400 AECOM Technology Corporation * 34,134,588 400,000 Fastenal Company 23,964,000 1,783,300 Oshkosh Corporation * 62,843,492 358,910 W.W. Grainger, Inc. 49,569,060 643,695 Woodward Governor Company 24,177,184 194,688,324 Industrials - Commercial Services & Supplies 4.84% 906,500 Copart, Inc. * 33,857,775 915,303 Healthcare Services Group, Inc. 14,891,980 Page 1 950,000 Republic Services, Inc. 28,367,000 77,116,755 Industrials - Transportation 1.52% 550,000 Kirby Corporation * 24,227,500 Information Technology - Hardware & Equipment 0.69% 581,700 Molex Incorporated - Class A 10,976,679 Information Technology - Semiconductors & Semiconductor Equipment 0.75% 350,000 Microchip Technology Incorporated 11,973,500 Information Technology - Software & Services 7.95% 785,000 Fiserv, Inc. * 45,969,600 180,000 MasterCard Incorporated - Class A 40,339,800 300,000 Paychex, Inc. 9,273,000 608,800 Solera Holdings, Inc. 31,243,616 126,826,016 Materials 6.27% 350,000 AptarGroup, Inc. 16,649,500 800,000 Ball Corporation 54,440,000 300,000 RPM International, Inc. 6,630,000 291,525 Stepan Company 22,234,612 99,954,112 TOTAL COMMON STOCKS (cost $1,059,638,818) 1,546,356,134 SHORT -TERM INVESTMENTS 2.90% Commercial Paper - 2.73% $ 1,825,000 Hitachi Capital America Corp. 01/03/11, 0.35% 1,825,000 3,100,000 UnitedHealth Group Incorporated 01/03/11, 0.33% 3,100,000 3,025,000 Wisconsin Energy Corporation 01/04/11, 0.27% 3,024,977 5,000,000 Wisconsin Energy Corporation 01/04/11, 0.28% 4,999,961 2,500,000 Volkswagen of America, Inc. 01/05/11, 0.33% 2,499,954 2,950,000 Volkswagen of America, Inc. 01/06/11, 0.32% 2,949,921 4,000,000 Wisconsin Energy Corporation 01/06/11, 0.30% 3,999,900 775,000 Hitachi Capital America Corp. 01/07/11, 0.33% 774,972 2,825,000 Hitachi Capital America Corp. 01/07/11, 0.33% 2,824,896 2,450,000 Hitachi Capital America Corp. 01/07/11, 0.35% 2,449,905 375,000 BMW US Capital, LLC 01/10/11, 0.35% 374,975 3,825,000 Volkswagen of America, Inc. 01/11/11, 0.33% 3,824,719 3,000,000 Volkswagen of America, Inc. 01/12/11, 0.33% 2,999,753 1,375,000 Volkswagen of America, Inc. 01/12/11, 0.33% 1,374,887 4,000,000 Coca-Cola Enterprises Inc. 01/21/11, 0.26% 3,999,480 2,500,000 Bank of America Corporation 01/28/11, 0.24% 2,499,583 43,522,883 Variable Rate Security - 0.17% 2,698,756 American Family Financial Services, Inc. 01/03/11, 0.10%(1) 2,698,755 TOTAL SHORT-TERM INVESTMENTS (cost $46,221,638) 46,221,638 TOTAL SECURITY HOLDINGS (cost $1,105,860,456) - 99.88% 1,592,577,772 ASSETS, NET OF OTHER LIABILITIES - 0.12% 1,848,484 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $1,594,426,256 * NON-INCOME PRODUCING (1) Subject to a demand feature as defined by the Securities and Exchange Commission As of December 31, 2010 investment cost for federal tax purposes was $1,103,798,637 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (34,103,901 ) Net unrealized appreciation $488,779,135 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Page 2 Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 43,522,883 Variable Rate Security 2,698,755 Level 3 - None - Total $1,592,577,772 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/04/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/04/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/04/2011
